EXHIBIT 10.1

AMENDMENT NO. 8
TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 8, dated as of March 8, 2007 (this “Amendment”), to that certain
Master Repurchase Agreement, dated as of December 12, 2005 (as previously
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Repurchase Agreement”; as amended hereby and as further amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Repurchase Agreement”), by and among NC CAPITAL CORPORATION, NEW CENTURY
MORTGAGE CORPORATION, NC ASSET HOLDING, L.P. (successor by conversion to NC
Residual II Corporation), HOME123 CORPORATION, and NEW CENTURY CREDIT
CORPORATION (collectively, the “Existing Sellers”), NC RESIDUAL III CORPORATION,
NC RESIDUAL IV CORPORATION (each, a “New Seller”, and together with the Existing
Sellers, collectively, the “Sellers” and each, a “Seller”) and MORGAN STANLEY
MORTGAGE CAPITAL INC., as Buyer (in such capacity, the “Buyer”) and as Agent (in
such capacity, the “Agent”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement. Unless otherwise stated, all article and section references used
herein refer to the corresponding parts of the Existing Repurchase Agreement.

RECITALS

WHEREAS, the Existing Sellers and the Buyer are parties to the Existing
Repurchase Agreement;

WHEREAS, the Sellers and the Buyer have agreed, subject to the terms and
conditions hereof, that the Existing Repurchase Agreement shall be modified as
set forth in this Amendment.

NOW THEREFORE, the Sellers and the Buyer hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, the receipt and
sufficiency of which are hereby acknowledged, that the Existing Repurchase
Agreement is hereby amended as follows:

SECTION 1. Amendments.

(a) The first paragraph of the Recitals to the Existing Repurchase Agreement is
hereby amended by deleting it in its entirety and substituting the following new
paragraph in lieu thereof:

“The Sellers have each requested that the Buyers from time to time enter into
transactions (each, a “Transaction”), pursuant to which a Seller agrees to sell
to the Buyer, and the Buyer agrees to purchase from such Seller, on the Purchase
Date (defined below) for such Transaction, certain (i) Eligible Mortgage Loans
(defined below) and (ii) Eligible Securities (defined below), the Buyer
purchasing undivided ownership interests in such Eligible Mortgage Loans or
Eligible Securities pursuant to such Transactions, against payment by the Buyer
of an amount equal to the Purchase Price (defined below) for such undivided
ownership interests in such Eligible Mortgage Loans or Eligible Securities, with
a simultaneous agreement by the Buyer to sell to such Seller, and such Seller to
repurchase from the Buyer, Purchased Loans or Purchased Securities (defined
below) on the related Repurchase Date (defined below) against payment by such
Seller of an amount equal to the related Repurchase Price (defined below).”

(b) Section 1.01 of the Existing Repurchase Agreement is hereby further amended
adding the following new definitions in the appropriate alphabetical order:

“8th Amendment Effective Date” shall have the meaning specified in Section 2 of
Amendment No. 8, dated as of March 8, 2007, to the Existing Agreement.

“Eligible Securities” shall mean those securities and other financial assets set
forth on Schedule 6 hereto.

“Eligible Securities Pricing Spread” shall mean the sum of the Eurodollar Base
Rate plus 1.50%.

“Eligible Securities Purchase Rate” shall mean 75%.

“Eligible Securities Recognized Value” shall mean, with respect to each Eligible
Security, the product of (i) the ERRS Market Value of such Eligible Security,
and (ii) the Eligible Securities Purchase Rate for such Eligible Security;
provided, that the aggregate Eligible Securities Recognized Value shall not in
the aggregate exceed $265,000,000.

“ERRS Market Value” shall mean, as of any date as to with respect to any
Purchased Security, the value determined by the Agent in good faith in its sole
discretion.

“ERRS Transaction” shall have the meaning specified in Section 2.01A.

“ERRST Transaction Request” shall mean a request for the ERRS Transaction in the
form of Exhibit M attached hereto.

“Purchased Securities” shall mean the Eligible Securities sold by the Sellers to
the Buyer in the ERRS Transactions hereunder.

(c) The Existing Repurchase Agreement is hereby amended by adding the following
new Article II.A immediately following the existing Article II:

“ARTICLE II.A. TRANSACTIONS, REPURCHASE AND MARGIN MAINTENANCE WITH RESPECT TO
ELIGIBLE SECURITIES

Section 2.01A Transactions. (a) Subject to the fulfillment of the conditions
precedent set forth in Sections 2.06A, 5.01, 5.02 hereof, and provided that no
Default or Event of Default shall have occurred and be continuing hereunder, the
Buyer shall, on the 8th Amendment Effective Date, on the terms and subject to
the conditions of this Repurchase Agreement, enter a Transaction with each
applicable Seller to purchase the Eligible Securities from such applicable
Seller in an aggregate Purchase Price, for the Buyer in such Transaction (which
Purchase Price shall be payable in Dollars) at any one time outstanding up to
but not exceeding the lesser of (i) the Buyer’s unused Commitment and (ii) the
Eligible Securities Recognized Value (as to each Seller, an “ERRS Transaction”).

(b) Notwithstanding anything to the contrary contained herein, for non-tax
purposes, the Buyer shall be deemed to have purchased an undivided interest in
all Purchased Securities from time to time subject to Transactions hereunder.

(c) Notwithstanding anything to the contrary provided herein or in any related
Repurchase Document, absent a default by the Sellers, the Buyer may not cause
the Purchased Securities to be sold or otherwise divest the Sellers of ownership
of the Purchased Securities for U.S. federal income tax purposes, it being
understood that a pledge of the Purchased Securities by the Buyer that does not
permit the transferee to transfer the Purchased Securities, or a repurchase
agreement with respect to the Purchased Securities that is treated as a
financing for U.S. federal income tax purposes, shall not cause the Purchased
Securities to be sold or otherwise divest the Seller of ownership of the
Purchased Securities for U.S. federal income tax purposes.

(d) Notwithstanding anything to the contrary provided herein or in any related
Repurchase Document, the Buyer and the Sellers agree to treat each ERRS
Transaction as a loan by the Buyer to the Sellers that is secured by the
Purchased Securities for U.S. federal income tax purposes unless otherwise
required by law.

2.02A ERRST Transaction Request Procedure. (a) Each Seller holding Eligible REIT
Residual Securities shall request an ERRS Transaction hereunder relating to such
Eligible Securities on the 8th Amendment Effective Date, by delivering to the
Buyer an ERRST Transaction Request, which ERRST Transaction Request must be
received by the Buyer prior to 3:00 p.m., New York City time, on the 8th
Amendment Effective Date. Such ERRST Transaction Request shall (i) attach a
schedule identifying the Eligible Security that the applicable Seller proposes
to sell to the Buyer hereunder in connection with such Transaction, (ii) specify
the requested Purchase Price and Purchase Date and (iii) attach an officer’s
certificate signed by a Responsible Officer of each applicable Seller stating
that, except as set forth in such certificate and accepted by the Agent in its
sole discretion, (A) no Default or Event of Default exists and (B) all
representations and warranties made by such Seller hereunder or in any other
Repurchase Document are true, complete and correct in all material respects on
and as of the 8th Amendment Effective Date (or, if any such representation of
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

(b) Upon receipt from the applicable Seller of an ERRST Transaction Request
pursuant to Section 2.02A(a), the Buyer shall, subject to the limitations set
forth in Section 2.01A(a) hereof and upon satisfaction of (i) all conditions
precedent set forth in Sections 2.06(A) and (ii) all applicable conditions in
Sections 5.01, 5.02 and 5.04 hereof, and provided that no Default or Event of
Default shall have occurred and be continuing, countersign such ERRST
Transaction Request and enter into such ERRS Transaction with such Seller.

(c) Upon satisfaction of the applicable conditions precedent, the Buyer will
remit to the applicable Seller or designee of such Seller via wire transfer to
the account specified by such Seller in the related Transaction Request, the
aggregate amount of such Purchase Price in funds immediately available to such
Seller or designee, net of any amounts then payable by the Sellers to the Buyer.

2.03A Payment of Repurchase Price, Price Differential. (a) With respect to each
ERRS Transaction entered into hereunder, the applicable Seller hereby promises
to pay in full on the related Repurchase Date the Repurchase Price outstanding
in respect of such ERRS Transaction and, without limiting Section 11.18 hereof,
the Sellers hereby promise, jointly and severally, to pay in full on the
Termination Date the aggregate Repurchase Price of all ERRS Transactions then
outstanding.

(b) Each Seller hereby promises to pay to the Buyer Price Differential on all
ERRS Transactions entered into hereunder. Notwithstanding the foregoing, each
Seller hereby promises to pay to the Buyer interest at the applicable Post
Default Rate on any Repurchase Price and on any other amount payable by the
Seller hereunder that shall not be paid in full when due (whether at stated
maturity, by acceleration or by mandatory prepayment or otherwise) for the
period from and including the due date thereof to but excluding the date the
same is paid in full. Accrued Price Differential for each ERRS Transaction shall
be payable monthly on the first (1st) Business Day of each month and for the
last month of the Repurchase Agreement on the first (1st) Business Day of such
last month and on the Termination Date; Interest payable at the Post Default
Rate shall accrue daily and shall be payable upon such accrual.

(c) So long as no Default or Event of Default has occurred and is continuing, a
Seller may repurchase one or more Purchased Securities that are subject to any
ERRS Transaction outstanding hereunder on any Business Day provided that notice
of repurchase is given to the Agent no later than 11:00 a.m., New York City
time, on such Business Day.

(d) Each applicable Seller shall direct the trustee, paying agent or like Person
responsible for making payments on or in respect of any Purchased Security to
make all such payment directly to an account specified by the Buyer to such
Seller, and all amounts received by the Buyer as payments on or in respect of
such Purchased Security shall be applied as a prepayment of the Repurchase Price
for such Purchased Security.

(e) It is understood and agreed that, unless an Event of Default shall have
occurred and be continuing, all right, title and interest in a Purchased
Security shall automatically pass to the applicable Seller upon payment in full
of the Repurchase Price for such Purchased Security.

2.04A Margin Maintenance; Buyer Downgrade. (a) If at any time the aggregate
Repurchase Price of all ERRS Transactions then outstanding hereunder exceeds the
aggregate Eligible Securities Recognized Value of all Purchased Securities
subject to such ERRS Transactions (an “ERSS Margin Deficiency”), as determined
by the Buyer and notified to the Sellers on any Business Day, the Sellers shall
no later than one (1) Business Day after receipt of such notice, either make a
payment to the Buyer in respect of such aggregate Repurchase Price or transfer
to the Buyer additional securities or other financial assets in all respects
acceptable to the Buyer in its sole discretion (which additional securities or
other financial assets shall be deemed to be Purchased Securities under the
Repurchase Documents) such that after giving effect to such payment or transfer,
no ERSS Margin Deficiency shall then exist.

2.05A Representations and Warranties. Each applicable Seller hereby makes the
representations and warranties with respect to the Purchased Securities sold by
it hereunder set forth on Schedule 7.

2.06A Covenant of NC Residual IV Corporation and NC Capital Corporation. Each of
NC Residual IV Corporation (“NCR IV”) and NC Capital Corporation (“NCCC”) agree
that, without the prior written consent of the Agent, the intercompany credit
agreement and note and the pledge agreement, each dated as of the 8th Amendment
Effective Date, made by NCCC to NCR IV (the intercompany credit agreement and
note and the pledge agreement, collectively, the “I-C Documents”) shall not be
amended, waived or otherwise modified.

2.07A Conditions Precedent to ERRS Transactions. The funding of the ERRS
Transactions on the 8th Amendment Effective Date is subject to the following
further conditions precedent:

(i) the Agent shall have received physical possession of original certificates
for all of the Purchased Securities, together with such bond powers, direction
letters and other instruments or documents, each undated and executed in blank
by the applicable Seller, necessary or advisable, in the sole discretion of the
Agent, to effect a transfer of the Purchased Securities to a third party without
any further action on the part of the applicable Seller;

(ii) without limiting the provisions contained in Articles V, VI or VII, each
Seller of a Purchased Security shall have taken such actions as are necessary or
advisable, in the sole discretion of the Agent, to cause the trustee, paying
agent or like Person responsible for making payments on or in respect of such
Purchased Security under the related agreement with respect to such Purchased
Security to make payments to the Buyer at the account number designated in the
Control Agreement or such other account as may be designated by the Buyer from
time to time;

(iii) the Agent shall have received a payoff letter from Citigroup Global
Markets Realty Corp. (“Citigroup”), in form and substance satisfactory to the
Agent, releasing any interest that Citigroup may have in the Purchased
Securities; and

(iv) the representations and warranties made by the Sellers in Schedule 7 with
respect to the Purchased Securities shall be true and correct in all material
respects.

(d) Section 4.01(c) of Existing Repurchase Agreement is hereby amended by
inserting the following phrase at the end of subclause (i): “and all Purchased
Securities;”. Without in any way limiting or affecting the grant of security
interests made prior to the 8th Amendment Effective Date under Section 4.01 of
the Existing Repurchase Agreement, upon the effectiveness of this Amendment,
each Seller hereby grants a security interest in the Collateral to secure the
Repurchase Obligations and any MS Obligations.

(e) The Existing Repurchase Agreement is hereby amended by inserting a reference
to “Purchased Securities” after each applicable reference to “Purchased Loans”,
mutatis mutandis.

(f) The Existing Repurchase Agreement is hereby amended adding the Schedule
attached hereto as Schedule 6 in the appropriate numerical order.

(g) The Existing Repurchase Agreement is hereby amended by adding the Schedule
attached hereto as Schedule 7 in proper numerical order.

(h) The Existing Repurchase Agreement is hereby amended by adding the Exhibit
attached hereto as Exhibit M in proper alphabetical order.

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date on which (the “8th Amendment Effective Date”) the Buyer shall have
received:

(a) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and the Sellers;

(b) a Reaffirmation of Guarantee, executed and delivered by a duly authorized
officer of the Guarantor;

(c) a certificate of a Responsible Officer of the Sellers, dated as of the date
hereof, and:

(1) attaching certificates dated as of a recent date from the Secretary of State
or other appropriate authority, evidencing the good standing of each Seller in
the jurisdiction of its respective organization;

(2) attaching a copy of the resolutions, in form and substance satisfactory to
the Buyer, of the Board of Directors of the Sellers authorizing (A) the
execution, delivery and performance of this Amendment and (B) the Transactions
contemplated under the Repurchase Agreement;

(3) attaching certified copies of the organizational documents of each Seller;
and

(4) certifying as to the incumbency and specimen signature of each officer
executing this Amendment;

(d) legal opinions of internal and outside counsel to the Sellers, in form and
substance satisfactory to the Buyer in its sole discretion;

(e) the Joinder Agreements, dated as of the date hereof, by and among the
Sellers, the New Sellers and the Guarantor;

(f) a flow of funds memorandum in form and substance satisfactory to the Agent
in its sole discretion relating to the Transactions to be effected on the 8th
Amendment Effective Date;

(g) payment of an amendment fee in the amount of $2,000,000, such payment to be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the account of the Agent set forth in Section 3.01(a) of the
Repurchase Agreement;

(h) a copy of the I-C Documents, as defined in Section 2.06A of the Repurchase
Agreement, and related pledge documentation, in form and substance satisfactory
to the Buyer;

(i) payment of legal fees of counsel to the Buyer incurred in connection with
this Amendment and related matters, to be paid directly to such counsel; and

(j) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Limited Effect; Reservation of Rights. Except as expressly amended
and modified by this Amendment, the Existing Repurchase Agreement shall continue
to be, and shall remain, in full force and effect in accordance with its terms;
provided, however, that from and after the 8th Amendment Effective Date, all
references to the Agreement therein or in any related document shall be deemed
to be a reference to the Existing Repurchase Agreement as amended hereby. The
execution of this Amendment by the Buyer and the performance by the parties
hereto of the transactions contemplated hereby shall not operate as a waiver of
any of its rights, powers or privileges under the Existing Repurchase Agreement
or any related document, except as expressly set forth herein. The Buyer
expressly reserves its rights (i) fully to invoke any and all such rights,
remedies, powers and privileges under the Repurchase Documents, applicable law
and equity at any time the Buyer deems appropriate in respect of any current or
future Default or Event of Default or any current or future Material Adverse
Effect and (ii) in its sole and absolute discretion at any time to no longer
enter into any Transactions under the Repurchase Agreement. Any prior or current
discussions or course of conduct between the Buyer, on the one hand, and the
Sellers and/or any of its respective Affiliates, on the other hand, shall not
(and has not been intended to) constitute a waiver of any rights or remedies of
the Buyer under the Repurchase Documents or an amendment or other modification
of the Repurchase Documents.

SECTION 4. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

SELLERS

NC CAPITAL CORPORATION

By: /s/ Warren Licata


Name: Warren Licata
Title: SVP

NEW CENTURY MORTGAGE CORPORATION

By: /s/ Warren Licata


Name: Warren Licata
Title: SVP

NC ASSET HOLDING, L.P.


By: NC DELTEX, LLC, its general partner
By: NC Capital Corporation, its sole member

By: /s/ Warren Licata


Name: Warren Licata
Title: SVP

HOME123 CORPORATION

By: /s/ Warren Licata


Name: Warren Licata
Title: SVP

NEW CENTURY CREDIT CORPORATION

By: /s/ Warren Licata


Name: Warren Licata
Title: SVP

NC RESIDUAL IV CORPORATION

By: /s/ Warren Licata


Name: Warren Licata
Title: SVP

NC RESIDUAL III CORPORATION

By: /s/ Kevin Cloyd


Name: Kevin Cloyd
Title: President

BUYER and AGENT

MORGAN STANLEY MORTGAGE CAPITAL INC.

By: /s/ Deborah Goodman


Name: Deborah Goodman
Title: Vice President

2